Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152264 (35)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152264
                                                                    COA: 325682
                                                                    Grand Traverse CC:
  ANTOINE EUGENE GOGINS,                                            2014-011877-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 29,
  2016 order is considered, and it is GRANTED. We VACATE our order dated March 29,
  2016. On reconsideration, the application for leave to appeal the July 9, 2015 judgment
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2016
         d1017
                                                                               Clerk